Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 11,032,632. Although the for example independent claim 1 of the current application is an obvious variation of claim 1 of U.S. Patent No. 11,032,632.
Claims 1-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 11,019,422. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 1 of the current application is an obvious variation of claim 1 of U.S. Patent No. 11,019,422.
Claims 1-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 10,735,848. Although the claims at issue are not identical, they are not patentably distinct from each other because  for example independent claim 1 of the current application is an obvious variation of claim 1 of claim 1 U.S. Patent No. 10,735,848.
Claims 1-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 10,334,348. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 1 of the current application is an obvious variation of claim 1 of claim 1 U.S. Patent No. 10,334,348.
Claims 1-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-70 of U.S. Patent No. 9,986,324. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 1 of the current application is an obvious variation of claim 1 of claim 1 U.S. Patent No. 9,986,324.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15-16, 28-29, 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khoury et al. (US 2011/0196519A1, hereinafter Khoury).
Regarding claim 1 discloses: An earphone system, comprising: one or more processors (reads on logic circuitry: paragraph: 0023) configured to determine a movement of a user, where the determination of the movement is dependent on respective sensor data (28, fig. 1; 208, fig. 2; paragraphs: 0020) of at least two different types of sensors (208/210, fig. 2), and control a sensory output (audio signal 18, fig. 1) to the user, where the control of the sensory output is dependent on the determined movement of the user; an earpiece including a speaker (12, 
Regarding claims 15-16, 28-29, 37, Khoury further teaches: wherein the second sensor is a motion sensor, wherein the second sensor includes an accelerometer (paragraph: 0022),  , wherein the earpiece further comprises a communication module and wirelessly connects with a media device to receive audio output, corresponding to the sensory output, using the communication module, wherein the system further comprises another earpiece, wherein the earpiece and the other earpiece are wiredly connected (fig. 1; paragraph: 0015), wherein the one or more processors include plural processors, and the system further comprises a microphone and another sensor, and wherein at least one processor of the plural processors is configured to determine a preliminary movement of the user using the other sensor, determine a movement related to the preliminary movement and represented by ambient sounds captured by the microphone, and perform the sensory output to control provision of information to the user dependent on the movement represented by the captured ambient sounds (fig. 3; paragraphs: 0031-0034).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoury in view of Wisbey et al. (US 2017/0127957A1, filed 11-5-2015, hereinafter Wisbey).
Khoury differs from claims 2-4 in that he does not specifically disclose: wherein the first sensor senses blood related information of the user, and the determination of the movement of the user is dependent on the sensed blood related information, wherein the first sensor is an optical sensor that senses heart rate information, as the sensed blood related information, and the determination of the movement of the user is dependent on the sensed heart rate information, wherein the first sensor is an optical sensor that senses blood flow information of the user, as the sensed blood related information, and the determination of the movement of the user is dependent on the sensed blood flow information.
However, Wisbey discloses: wherein the first sensor senses blood related information of the user, and the determination of the movement of the user is dependent on the sensed blood related information, wherein the first sensor is an optical sensor that senses heart rate information, as the sensed blood related information, and the determination of the movement of the user is dependent on the sensed heart rate information, wherein the first sensor is an optical sensor that senses blood flow information of the user, as the sensed blood related information, and the determination of the movement of the user is dependent on the sensed blood flow information (fig. 8; paragraph: 0070).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoury’s system to provide for the following: wherein the first sensor senses blood related information of the user, and the determination of the movement of the user is .
Claim 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoury in view of Park et al. (US 2015/0238098A1, hereinafter Park).
Khoury differs from claim 5 in that he does not specifically disclose: wherein the first sensor is an IR sensor.
However, Park discloses wherein the first sensor is an IR sensor (paragraph: 0006).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoury’s system to provide for the following: wherein the first sensor is an IR sensor as this arrangement would facilitate user to detect condition of user using other sensors as taught by Park.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoury in view of Khan et al. (US 2009/0290718, hereinafter Khan)
Khoury differs from claim 6 in that he does not specifically disclose: 
However, Khan discloses: confirming the movement data using first sensor data with a second sensor data (paragraph: 0018).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoury’s system to, in light of teachings of Khan, provide for the following: wherein, for the determining of the movement of the user, the one or more processors are configured to determine a preliminary movement of the user dependent on optical sensor data from the first sensor, and confirm the preliminary movement dependent on data from the second sensor, to determine the movement of the user in order to get a better indicator of user’s actual activity as taught by Khan (paragraoh: 0018).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoury in view of Khan as applied to claim 6 above, and further in view of Rider et al. (US 2016/0149547A1, filed 1-20-14, hereinafter Rider).
The combination differs from claim 7 in that it does not specifically disclose: wherein, for the determining of the movement of the user, the one or more processors are configured to determine the movement of the user dependent on learned movements of the user over time.
However, Rider discloses: using learned knowledge about a user to predict user preferences to be applicable for user situation (paragraphs: 0008; 0014; 0019-020).
Thus, it would have been obvious to one of ordinary skill in the art before .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoury in view of Rider.
Khoury differs from claim 8 in that he does not specifically disclose: , wherein, for the determining of the movement of the user, the one or more processors are configured to determine the movement of the user dependent on learned movements of the user over time.
However, Rider discloses: using learned knowledge about a user to predict user preferences to be applicable for user situation (paragraphs: 0008; 0014; 0019-20).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoury’s system to, in light of teachings of Rider, provide for the following: wherein, for the determining of the movement of the user, the one or more processors are configured to determine the movement of the user dependent on learned movements of the .
Claim 9, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoury in view of Rider as applied to claim 8 above, and further in view of Khan.
The combination differs from claim 9 in that it does not specifically disclose: wherein the one or more processors are configured within the earpiece, and wherein the second sensor is configured in the earpiece, another earpiece of the earphone system, or a media device of the earphone system separate from respective one or more earpieces, including the earpiece, of the earphone system.
However, Khan discloses: wherein the one or more processors are configured within the earpiece, and wherein the second sensor is configured in the earpiece, another earpiece of the earphone system, or a media device (sensor in a mobile device) of the earphone system separate from respective one or more earpieces, including the earpiece, of the earphone system (paragraph: 0018).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the combination , in light of teachings of Khan, to provide for the following: wherein the one or more processors are configured within the earpiece, and wherein the second sensor is configured in the earpiece, another earpiece of the earphone system, or a media device (sensor in a mobile device) of the earphone system separate from respective one or more earpieces, including the earpiece, of the earphone system as this arrangement would give choices for distributing processing among different devices as taught by Khan.
Regarding claimss 10, 13,  Khoury further teaches: wherein the sensory output is output audio, and wherein the one or more processors are configured to control an adjustment of the output audio dependent on the determined 
Khoury differs from claim 11-12 in that he does not specifically disclose: wherein the one or more processors are configured in a media device of the earphone system separate from respective one or more earpieces, including the earpiece, of the earphone system, wherein the second sensor is configured in the media device.
However, Khan discloses: wherein the one or more processors are configured in a media device of the earphone system separate from respective one or more earpieces, including the earpiece, of the earphone system, wherein the second sensor is configured in the media device (paragraph: 0018).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Khory’s system, in light of teachings of Khan, to provide for the following: wherein the one or more processors are configured in a media device of the earphone system separate from respective one or more earpieces, including the earpiece, of the earphone system, wherein the second sensor is configured in the media device as this arrangement would give choices for distributing processing among different devices as taught by Khan.
Claims 14-16, 21-26, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khory in view of Negi et al. (US 2016/0292270A1, filed 12-27-13, hereinafter Negi).
Khory differs from claim 14 in that although he discloses: wherein the media device includes a user interface, and wherein the control of the sensory output to the user, dependent on the determined movement, is dependent on which exercise activity, among plural exercise activities, is determined to correspond to the movement (figs. 1, 3; paragraph: 0035), he does not specifically disclose: wherein the second sensor and the one or more processors are configured in a media device of the earphone system separate from respective one or more earpieces, including the earpiece, of the earphone system.
	However, Negi discloses: wherein the second sensor and the one or more processors are configured in a media device of the earphone system separate from respective one or more earpieces, including the earpiece, of the earphone system (paragraphs: 0017; 0022).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Khory’s system, in light of teachings of Negi, to provide for the following: wherein the second sensor and the one or more processors are configured in a media device of the earphone  from respective one or more earpieces, including the earpiece, of the earphone system as this arrangement would provide distributed processing capability for processing data as taught by Negi.
Regarding claims 15-16, Khory further  teaches: wherein the second sensor is a motion sensor, wherein the second sensor includes an accelerometer (paragraph: 0022).
Khory differs from claim 21 in that although he discloses: wherein the one or more processors are configured to determine between plural associated sub-states of the determined movement, where the determination between the plural associated sub-states is dependent on detected changes in heart rate within a range of heart rates indicated by bio-signal data of a bio-sensor, as the first sensor, and corresponding to the determined movement, and  selectively control the sensory output dependent on the determination between the plural associated sub-states (paragraph: 0035), he does not specifically disclose underlined limitation such bio-signal data of a bio-sensor.
However, Negi discloses: bio-signal data of a bio-sensor (paragraph: 0017).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Khory’s system, in light of teachings of Negi, to provide for the following: bio-signal data of a bio-sensor as this arrangement would provide a well-known arrangement for measuring user state as taught by Negi.
Regarding claims 22-24, Khoury further discloses: wherein, when the determined movement corresponds to a workout, the plural associated sub-states include two or more of warming up, running, lifting weights, bicycling, climbing, dancing, jumping, doing yoga, and stretching sub-states (paragraph: 0035), wherein the one or more processors consider between the plural associated sub-states of the determined movement dependent on position information regarding a position of the user (paragraph: 0035), wherein the one or more processors 
Khoury differs from claim 25 in that he does not specifically disclose: wherein the one or more processors are configured within a media device of the earphone system and separate from respective one or more earpieces, including the earpiece, of the earphone system, and wherein the one or more processors determine the position of the user.
However, Negi discloses: wherein the one or more processors (108/110) are configured within a media device (102) of the earphone system and separate from respective one or more earpieces, including the earpiece, of the earphone system, and wherein the one or more processors determine the position of the user (paragraphs: 0017; 0021).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Khory’s system, in light of teachings of Negi, to provide for the following: wherein the one or more processors are configured within a media device of the earphone system and separate from respective one or more earpieces, including the earpiece, of the earphone system, and wherein the one or more processors determine the position of the user as this arrangement would provide distributed processing capability to provide flexibility for processing as taught by Negi
Regarding claim 26, Khoury further discloses: wherein the determination between the plural associated sub-states is dependent on a progression between two or more of the plural associated sub- states (paragraph: 0028).
Khoury differs from claim 34 in that he does not specifically disclose: wherein the one or more processors are further configured to obtain cadence sensor data, and to determine the movement further dependent on the obtained cadence sensor data.
However, Negi discloses: wherein the one or more processors are further configured to obtain cadence sensor data (110, fig. 1) and to determine the 
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khory’s system, in light of teachings of Negi, to provide for the following: wherein the one or more processors are further configured to obtain cadence sensor data, and to determine the movement further dependent on the obtained cadence sensor data as this arrangement would provide data about user activity level to provide desired audio as taught by Negi.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khory in view of Arnold et al. (US 2016/0022203A1, filed 10-7-15, hereinafter Arnold).
Khory differs from claim 17 in that he does not specifically disclose: wherein the one or more processors are configured to determine whether the movement is a sleeping movement, trained dependent on determined movements over time, based on motion sensor data obtained from the second sensor and optical sensor data obtained from the first sensor.
However, Arnold discloses: wherein the one or more processors are configured to determine whether the movement is a sleeping movement, trained dependent on determined movements over time, based on motion sensor data obtained from the second sensor and optical sensor data obtained from the first sensor (abstract; paragraph: 0048).
.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoury in view of Breslow et al. (US 2016/0374567A1, filed 6-25-15, hereinafter Breslow).
Khoury differs from claim 18 in that he does not specifically disclose: wherein the one or more processors determine the movement of the user dependent on where motion data obtained from the second sensor and biological sensor data from the first sensor fall on a predetermined sleep-to-workout scale.
However, Breslow discloses: wherein the one or more processors determine the movement of the user dependent on where motion data obtained from the second sensor and biological sensor data from the first sensor fall on a 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Khory’s system to provide for the following: wherein the one or more processors determine the movement of the user dependent on where motion data obtained from the second sensor and biological sensor data from the first sensor fall on a predetermined sleep-to-workout scale as this arrangement would provide to figure out sleep duration as yaught by Breslow.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoury in view of Hughes (US 2015/0100141A1).
Khoury differs from claim 19 in that he does not specifically disclose: wherein the one or more processors identify a sub-state of the movement, among plural predetermined movement sub-states, dependent on orientation change  data or other motion data obtained from the second sensor and biological sensor data from the first sensor, wherein at least one of the sub-states correspond to a yoga movement.
However, Hughes discloses: wherein the one or more processors identify a sub-state of the movement, among plural predetermined movement sub-states, 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khory’s system to provide for the following: wherein the one or more processors identify a sub-state of the movement, among plural predetermined movement sub-states, dependent on orientation change  data or other motion data obtained from the second sensor and biological sensor data from the first sensor, wherein at least one of the sub-states correspond to a yoga movement as this arrangement would facilitate to identify various user movements as taught by Highes.
Regarding claim 20, Khoury further discloses: wherein the one or more processors are configured within the earpiece and the one or more processors determine the sub-state dependent on a determined position of the user (reads “a warm-up phase 326 and cool-down phase 330”, on paragraph: 0035).
Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoury in view of Gentile et al. (US 2016/0100244A1, filed 5-15-15; hereinafter Gentile).
Khoury differs from claims 30-32 in that he does not specifically disclose: wherein the one or more processors are further configured to filter optical sensor data from the first sensor using data from the second sensor, included in the 
However, Gentile discloses: wherein the one or more processors are further configured to filter optical sensor data from the first sensor using data from the second sensor (“optical sensor with a filter”: paragraph: 0085), included in the earpiece, and/or data from another sensor of the earphone system,  wherein the one or more processors are further configured to monitor data of the second sensor, included in the earpiece, and/or data from another sensor of the earphone system for detected indications that the user is inputting a touch or tap command, and to not rely on, for the determining of the movement of the user, the data of the second sensor and/or the other data of the other sensor that are determined to correspond to the detected indications that the user is inputting the touch or tap command,  wherein the one or more processors are configured to determine whether the touch or tap is a command to control, with respect to the sensory output, a pausing or resuming of audio output of the sensory output, to control a change in a song, genre, or playlist in the audio output, or to control an activation of a voice control (paragraphs: 0046;  0054-0055).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khory’s system to provide for the following: wherein the one or more processors are further configured to filter optical sensor data from the first sensor using data from the second sensor, included in the earpiece, and/or data from another sensor of the .
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoury in view of Yoshimura et al. (US 2007/0211579A1, hereinafter Yoshimura).
Khoury differs from claim 33 in that he does not specifically disclose: further comprising a remote control unit, separate from respective one or more earpieces, including the earpiece, of the earphone system, wherein the remote control unit includes the one or more processors and a user control interface for user selective further control of the sensory output, and wherein the respective one or more earpieces are wiredly connected.
However, Yoshimura discloses: further comprising a remote control unit, separate from respective one or more earpieces, including the earpiece, of the earphone system, wherein the remote control unit includes the one or more 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khory’s system to provide for the following: further comprising a remote control unit, separate from respective one or more earpieces, including the earpiece, of the earphone system, wherein the remote control unit includes the one or more processors and a user control interface for user selective further control of the sensory output, and wherein the respective one or more earpieces are wiredly connected as this arrangement would provide remote control functionality as taught by Yoshimura.
Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoury in view of Yuen et al.  (US 2014/0375452A1, hereinafter Yuen).
Khoury differs from claims 35-36 in that he does not specifically disclose: wherein, for the determining of the movement of the user, the one or more processors are configured to determine the movement of the user dependent on one or more preset movements for the user, wherein the one or more processors are further configured to determine the movement from among plural user preset movements set through a user interface of the earphone system.
However, Yuen discloses: wherein, for the determining of the movement of the user, the one or more processors are configured to determine the movement 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khory’s system to provide for the following: wherein, for the determining of the movement of the user, the one or more processors are configured to determine the movement of the user dependent on one or more preset movements for the user, wherein the one or more processors are further configured to determine the movement from among plural user preset movements set through a user interface of the earphone system as this arrangement would provide user interface for keeping track of user activities as taught by Yuen.
Claims 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoury in view of Rider.
Khoury differs from claims 38-39 in that although he discloses: wherein the system further comprises a microphone and another sensor, and wherein at least one processor of the one or more processors is configured to detect a learned movement of the user dependent on the other sensor and ambient sounds captured by the microphone, and to perform the sensory output to control the detected learned movement; wherein the system further comprises a microphone, and wherein the determining of the movement of the user includes detecting a learned movement of the user dependent on the combined consideration of the respective sensor data and ambient sounds captured by the microphone (paragraphs: 0031-0034), he does not specifically disclose: underlined limitation of the claims such detect a learned movement of the user dependent on the other sensor and ambient sounds captured by the microphone.
However, Rider discloses: using learned knowledge about a user to predict user preferences to be applicable for user situation (paragraphs: 0008; 0014; 0019-020).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the combination , in light of teachings of Rider, to provide for the following: learned movement of the user dependent on the other sensor and ambient sounds captured by the microphone in order to provide required sensory output as taught by Rider.
25.	Claim(s) 40-41, 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khoury et al. (US 2011/0186519A1, hereinafter Khoury).
Regarding claim 40, Khoury discloses: An earphone method of a system having at least two different types of sensors and an earpiece including a speaker and a first sensor, of a bodily sensing sensor type of the at least two different types of sensors (28, fig. 1), where at least respective portions of the speaker and first sensor are arranged within an outer ear of the user’s ear (figs. 1-2), the method comprising: obtaining body information using the first sensor (210, fig. 2), 0020 -0021; 0025; 0028).
Regarding claims 41, 43, Khoury further discloses: wherein the second sensor includes an accelerometer (paragraph: 0020), wherein the one or more processors (reads on logic circuitry: paragraph: 0023) are configured within the earpiece and the determining of the movement is dependent on a determined position of the user.
Claim Rejections - 35 USC § 103
26.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

27.	Claim 42, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoury in view of Negi (US 2016/0292270A1, filed 12-27-13; hereinafter Negi).
	Khoury differs from claims 42, 44 in that he does not specifically disclose: 
	However, Negi discloses: wherein the first sensor is a biological information sensing sensor (reads on heart rate monitor 108; paragraphs: 0017-0018; 0025), wherein the system further comprises a remote control unit or media device (102), separate from respective one or more earpieces, including another sensor, of the earphone system, wherein the second sensor is configured in the earpiece, and wherein the determining of the movement further considers other obtained data from the other sensor.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khory’s system to provide for the following: wherein the first sensor is a biological information sensing sensor, wherein the system further comprises a remote control unit or media device, separate from respective one or more earpieces, including another sensor, of the earphone system, wherein the second sensor is configured in the earpiece, and wherein the determining of the movement further considers other obtained data from the other sensor as this arrangement would provide distribution of different type sensors between devices to facilitate processing as taught by Negi.
28.	Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoury in view of Negi as applied to claim 44 above, and further in view of Hughes (US 2015/0100131A1).
	The combination differs from claim 45 in that it does not specifically disclose: wherein the determining of the movement includes identifying a sub-
	However, Hughes discloses: wherein the determining of the movement includes identifying a sub-state of the movement, among plural predetermined movement sub-states, dependent on the body information, the other obtained data, and the orientation change information or the other motion information of the user, wherein at least one of the sub-states correspond to a yoga movement (paragraph: 160). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to provide for the following: wherein the determining of the movement includes identifying a sub-state of the movement, among plural predetermined movement sub-states, dependent on the body information, the other obtained data, and the orientation change information or the other motion information of the user, wherein at least one of the sub-states correspond to a yoga movement as this arrangement would facilitate to identify various user movements as taught by Hughes
.
Conclusion
30.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	--(2015/0314166A1) to Hong et al. discloses use of gyroscopes in personal fitness tracking devices and bicycling activities which teaches: [0315] In one embodiment, the biometric monitoring device may control a music player on a secondary device. Aspects of the music player that may be controlled include, but are not limited to, the volume, selection of tracks and/or playlists, skipping forward or backward, fast forwarding or rewinding of tracks, the tempo of the track, and the music player equalizer. Control of the music player may be via user input or automatic based on physiological, environmental, or contextual data. For example, a user may be able to select and play a track on their smart phone by selecting the track through a user interface on the biometric monitoring device. In another example, the biometric monitoring device may automatically choose an appropriate track based on the activity level of the user (the activity level being calculated from biometric monitoring device sensor data). This may be used to help motivate a user to maintain a certain activity level. For example, if a user goes on a run and wants to keep their heart rate in a certain range, the biometric monitoring device may play an upbeat or higher tempo track if their heart rate is 
	--(US 2015/0081066A1) to Yeh et al. discloses presenting audio based on biometric parameters which teaches: A device includes at least one computer readable storage medium bearing instructions executable by a processor, and at least one processor configured for accessing the computer readable storage medium to execute the instructions. The instructions configure the processor for receiving signals from at least one biometric sensor of an exerciser, based at least in part on the signals from the biometric sensor, selecting a music piece, and playing the music piece on a speaker.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651